 

EXHIBIT 10.29

 

CONFORMED COPY

 

AMENDMENT NO. 5 TO
STOCK PURCHASE AGREEMENT

 

This Amendment No. 5 to Stock Purchase Agreement is entered into as of August 2,
2002 by and between ATC Distribution Group, Inc., a Delaware corporation (the
“Company”), and Aftermarket Technology Corp., a Delaware corporation (“Seller”).

 

WHEREAS, ATCDG Acquisition Corp., Inc. (“Acquisition Corp.”) and Seller entered
into a Stock Purchase Agreement, dated as of September 1, 2000 (as amended to
the date hereof, the “Stock Purchase Agreement”), pursuant to which Acquisition
Corp. acquired all of the outstanding capital stock of the Company on October
27, 2000; terms not otherwise defined herein shall have the meanings ascribed to
them in the Stock Purchase Agreement;

 

WHEREAS, Acquisition Corp. paid a portion of the purchase price for the Company
by issuing to Seller a promissory note in the principal amount of $10,050,000
(as subsequently amended and restated the “Promissory Note”) pursuant to that
certain Note Purchase Agreement dated as of October 27, 2000 among Acquisition
Corp., the guarantors from time to time party thereto and Seller (the “Note
Purchase Agreement”);

 

WHEREAS, following such purchase Acquisition Corp. was merged with and into the
Company and the Company succeeded to all the rights and obligations of
Acquisition Corp. under the Stock Purchase Agreement, the Promissory Note and
the Note Purchase Agreement;

 

WHEREAS, the Company has requested that Seller agree to certain amendments to
the Promissory Note and the Note Purchase Agreement and Seller is willing to
agree to such amendments in exchange for the agreements of the Company contained
in this Amendment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants and
agreements set forth below, the parties hereto agree as follows:

 

1.                                      Mexicali Matters.  The Stock Purchase
Agreement is hereby amended by deleting in their entirety Sections 1 and 2 of
that certain Amendment to Stock Purchase Agreement dated as of October 27, 2000
between Acquisition Corp. and Seller, which Sections 1 and 2 are no longer of
any force and effect (except for purposes of defined terms used herein).

 

2.                                      Release of Claims.  The Company, on its
own behalf and on behalf of its affiliates, hereby waives, and releases and
discharges Seller and its affiliates, officers, directors, employees and agents
(collectively, the “Released Parties”) from, any and all claims, liabilities,
damages, demands and causes of action, whether known or unknown, fixed

 

--------------------------------------------------------------------------------


 

or contingent, that the Company or such affiliates may have or claim to have
against any of the Released Parties relating to, or arising out of, any of the
following:

 

(a)                                  the Mexicali System Costs;

 

(b)                                 the Mexicali Third Party Indemnity or the
Mexicali Third Party Losses;

 

(c)                                  those certain sales and use tax audits in
the States of Missouri and Florida referenced in that certain letter dated June
27, 2002 from Robert J. Fitzsimmons of The Riverside Company to Joseph
Salamunovich of Seller, a copy of which is attached hereto as Exhibit A);

 

(d)                                 the alleged software licensing violations
referenced in Exhibit A;

 

(e)                                  the Slauson Litigation, including but not
limited to Seller’s obligation to defend and indemnify the Buyer Indemnitees
with respect to the Slauson Litigation and all matters arising out of the facts
surrounding the settlement and dismissal of the Slauson Litigation;

 

(f)                                    the Company’s and Seller’s alleged or
actual failure to have or procure the right to use the catalog images that were
the subject of the Slauson Litigation or other images substantially similar
thereto; and

 

(g)                                 the Company’s procurement of a license or
similar right to use the catalog images that were the subject of the Slauson
Litigation or other images substantially similar thereto.

 

Although pursuant to clause (e) above the Company is waiving all claims that it
may have against Seller for Seller’s failure to obtain the Company’s consent to
the settlement of the Slauson Litigation, the Company is not waiving its claim
that the settlement of the Slauson Litigation required the Company’s consent and
therefore the settlement without such consent is unenforceable.  The Company has
appealed the dismissal of the Slauson Litigation to the Ninth Circuit Court of
Appeals.  If the  appeal of the Slauson Litigation results in a reversal of the
judgment of dismissal or if for any other reason the Slauson Litigation is
remanded to the District Court, by virtue of clause (e) above Seller will have
no obligation to defend or indemnify the Buyer Indemnitees with respect to the
Slauson Litigation.

 

3.                                      New Basket.  Section 9.01 of the Stock
Purchase Agreement is hereby amended by adding new Section 9.01(e) thereto to
read as follows:

 

“(e)                            Notwithstanding anything else in this Agreement
to the contrary, Seller shall not be required to pay any amounts to the Company
or any other Buyer Indemnitees under Section 7.05, this Section 9.01 or any
other provision of this Agreement unless and until (i) all other applicable
limitations on Seller’s obligation to pay contained in this

 

--------------------------------------------------------------------------------


 

Agreement have been exceeded and (ii) the amount in excess of clause (i) is
greater than $100,000 in the aggregate, in which case Seller will be required to
pay only that portion that is greater than $100,000.”

 

4.                                      Acknowledgement and Representation as to
Basket and Claims.  The Company hereby acknowledges that as of the date of this
Amendment it has not applied any amounts against the Aggregate Basket such that
the Aggregate Basket equals $750,000.  To the Company’s knowledge it has no
claims against Seller under the Stock Purchase Agreement, and does not know of
any events or circumstances that with the giving of notice or lapse of time
would give rise to, a material obligation of Seller under the Stock Purchase
Agreement or a material breach by Seller of its covenants, representations or
warranties under the Stock Purchase Agreement, except for the pending sales and
use tax audits referenced in Exhibit A and matters disclosed in the Stock
Purchase Agreement or the schedules thereto.  The Company’s knowledge in the
preceding sentence is based solely on the actual knowledge of the Company’s
President, the Company’s Chief Financial Officer and/or Robert Fitzsimmons,
without investigation or inquiry of others.

 

5.                                      Reimbursement of Legal Fees.  The
Company will promptly reimburse Seller for the fees and expenses of its outside
counsel (Gibson, Dunn & Crutcher) incurred in connection with the amendment and
restatement of the Promissory Note and the Note Purchase Agreement and related
matters in an amount not to exceed $35,000.

 

6.                                      No Other Amendments.  Except as provided
herein, the Stock Purchase Agreement is not otherwise modified or amended and
remains in force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

ATC DISTRIBUTION GROUP, INC.

 

 

 

 

 

By:

/s/ Robert J. Fitzsimmons

 

 

Robert J. Fitzsimmons

 

 

Vice President

 

 

 

 

 

AFTERMARKET TECHNOLOGY CORP.

 

 

 

By:

/s/ Joseph Salamunovich

 

 

Joseph Salamunovich

 

 

Vice President

 

--------------------------------------------------------------------------------